Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 1 of 27

ELECTRONICALLY FILED
2020 Mar 09 AM 11:29
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

) DEVAUGHN
JAMES [v8

3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS

CIVIL DEPARTMENT
MARY LEAIRD, )
)
Plaintiff, )
)

Vv. ) Case No.
)
CINTAS CORPORATE SERVICES, INC., )
CINTAS CORPORATION NO. 2, AND _ )
CINTAS CORPORATION NO. 3 )
Defendants. )
)

 

PURSUANT TO CHAPTER 60 OF K.S.A.
PETITION
Plaintiff, Mary Leaird, by and through the attorneys of record, Patrick Turner and Richard
W. James of DeVaughn James Injury Lawyers and asserts the following in support of the Petition
against Defendants, Cintas Corporate Services, Inc., Cintas Corporation No. 2, and Cintas
Corporation No. 3:
1. Plaintiff, Mary Leaird, is a resident of Harvey County, Kansas.
2. Defendant, Cintas Corporate Services, Inc. is a foreign for-profit corporation
organized existing and doing business under and by virtue of the laws of the state
of Ohio. It may be served thorught its registerd agent, Corporation Service

Company, 2900 S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

EXHIBIT

1 i /
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 2 of 27

3. Defendant, Cintas Corporation No. 2 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

4. Defendant, Cintas Corporation No. 3 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

5. On or about April 3, 2018, in Sedgwick County, Kansas, an employee or agent of
Defendants created a hazardous condition at Omni Aerospace Inc., 3130 W.
Pawnee St. Wichita, Kansas 67213. This hazardous condition included a rolled
floor mat outside of a breakroom’s entry and exit way causing a tripping hazard.

6. As a result of the negligence of the Defendants, Plaintiff tripped and fell and
sustained severe personal injuries. Such injuries are believed to be permanent,
continuing and ongoing and will be designated at the time of trial through medical
testimony and expert opinion.

7. At all times relevant herein, Defendants’ employees and/or agents were operating
in the course and scope of their employment with Defendants.

8. Based upon principles of respondent superior and vicarious liability, Defendants
are responsible for the negligent acts of their employees.

9. As a result of the personal injuries sustained by the Plaintiff as a result of the
negligence of the Defendants, Plaintiff has incurred both economic and non-

economic damages. Specifically, Plaintiff was forced to seek medical attention and
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 3 of 27

it is reasonably calculated that Plaintiff will be forced to seek medical attention in
the future; has been forced to endure pain and suffering and will reasonably have
pain and suffering in the future; has been forced to endure emotional distress and it
is reasonably calculated that Plaintiff will be forced to endure emotional distress in
the future; has been forced to suffer other damages as provided for and under the
laws of the State of Kansas.

WHEREFORE, Plaintiff requests judgment against Defendants for an amount in excess of
SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such
other and any further relief this Court deems fair, just and equitable.

Respectfully submitted,

DeVaughn James Injury Lawyers

By: /s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.

By:/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 4 of 27

ELECTRONICALLY FILED
2020 Apr 15 PM 3:51
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

 

Court: Sedgwick County District Court

Case Number: 2020-CV-000538-TP

Case Title: Mary Leaird vs. Cintas Corporate Services, Inc.,
et al.
Type: Notice of Dismissal of Defendants Cintas

Corporation Services, Inc and Cintas Co

Case Dismissed Pursuant to K.S.A. 60-241 as to
Cintas Corporate Services Inc and Cintas
Corporation No. 3 Only

SO ORDERED.

Bernadine D. Lumbreras

 

/s/ Clerk of District Court

Electronically signed on 2020-04-15 15:51:13 page 1 of 3
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 5 of 27

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS
CIVIL DEPARTMENT

MARY LEAIRD,

Plaintiff,
Vv. Case No: 2020-CV-000538-TP
CINTAS CORPORATE SERVICES, INC.,
CINTAS CORPORATION NO. 2, AND
CINTAS CORPORATION NO. 3,

Defendants.

 

 

NOTICE OF DISMISSAL OF DEFENDANTS CINTAS CORPORATE SERVICES, INC
AND CINTAS CORPORATION NO. 3 WITHOUT PREJUDICE

 

The Plaintiff, Mary Leaird, by and through her undersigned counsel, and pursuant to K.S.A.
§ 60-241(a)(1)(A)(i), hereby provides notice that all claims asserted against Defendants Cintas
Corporate Services, Inc., and Cintas Corporation No. 3 in the above captioned case be dismissed
WITHOUT PREJUDICE. Plaintiff filed her Petition on March 9, 2020, and obtained proper
service of process on Defendants Cintas Corporate Services, Inc., and Cintas Corporation No. 3

pursuant to K.S.A. § 60-304 on March 26, 2020. No Defendant has filed an Answer.

Defendant Cintas Corporation No. 2 remains a party in this action.

** Reminder of page intentionally left blank. Signature page on Page 2.
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 6 of 27

Respectfully submitted,
DeVaughn James Injury Lawyers

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 7 of 27

ELECTRONICALLY FILED
2020 Apr 15 PM 3:19
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

Dy) iames see

3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS
CIVIL DEPARTMENT
MARY LEAIRD,
Plaintiff,
Vv. Case No: 2020-CV-000538-TP
CINTAS CORPORATION NO. 2,

Defendant.

 

 

PURSUANT TO CHAPTER 60 OF K.S.A.
AMENDED PETITION
Plaintiff, Mary Leaird, by and through the attorneys of record, Patrick Turner and Richard
W. James of DeVaughn James Injury Lawyers and asserts the following in support of the Petition
against Defendant, Cintas Corporation No. 2:
1. Plaintiff, Mary Leaird, is a resident of Harvey County, Kansas.
2. Defendant, Cintas Corporation No. 2 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.
3. On or about April 3, 2018, in Sedgwick County, Kansas, an employee or agent of

Defendants created a hazardous condition at Omni Aerospace Inc., 3130 W.

1
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 8 of 27

Pawnee St. Wichita, Kansas 67213. This hazardous condition included a rolled
floor mat outside of a breakroom’s entry and exit way causing a tripping hazard.

4. As a result of the negligence of the Defendant, Plaintiff tripped and fell and
sustained severe personal injuries. Such injuries are believed to be permanent,
continuing and ongoing and will be designated at the time of trial through medical
testimony and expert opinion.

5. At all times relevant herein, Defendant’s employees and/or agents were operating
in the course and scope of their employment with Defendant.

6. Based upon principles of respondent superior and vicarious liability, Defendant is
responsible for the negligent acts of its employees.

7. As a result of the personal injuries sustained by the Plaintiff as a result of the
negligence of the Defendant, Plaintiff has incurred both economic and non-
economic damages. Specifically, Plaintiff was forced to seek medical attention and
it is reasonably calculated that Plaintiff will be forced to seek medical attention in
the future; has been forced to endure pain and suffering and will reasonably have
pain and suffering in the future; has been forced to endure emotional distress and it
is reasonably calculated that Plaintiff will be forced to endure emotional distress in
the future; has been forced to suffer other damages as provided for and under the
laws of the State of Kansas.

WHEREFORE, Plaintiff requests judgment against Defendant for an amount in excess of

SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such

other and any further relief this Court deems fair, just and equitable.
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 9 of 27

Respectfully submitted,

DeVaughn James Injury Lawyers

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 10 of 27

    

CSC

null / ALL
Transmittal Number: 21342261

Notice of Service of Process Date Processed: 03/27/2020

 

Primary Contact: Jennifer Moore

Cintas Corporation
6800 Cintas Blvd.
Mason, OH 45040

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

Cintas Corporation No. 2
Entity ID Number 3171939

Cintas Corporation No. 2

Mary Leaird vs. Cintas Corporate Services, Inc.
Summons/Complaint

Personal Injury

Sedgwick County District Court, KS
2020-CV-000538-TP

Kansas

03/26/2020

21 Days

csc

Certified Mail

Patrick A. Turner
316-977-9999

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 11 of 27

ELECTRONICALLY FILED
- 2020 Mar 09 AM 11:29
Mary Leaird CLERK OF THE SEDGWICK COUNTY DISTRICT COURT

vs CASE NUMBER: 2020-CV-000538-TP

Cintas Corporate Services, Inc. et. al.

 

SUMMONS

To the above-named Defendant/Respondent:

Cintas Corporation No. 2

Corporation Service Company

2900 S.W. Wanamaker Drive Suite 204
Topeka, KS 66614

You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:

Patrick A. Turner
3241 N Toben
Wichita, KS 67226

within 21 days after service of summons on you.

B. DAu or

Bernadine D. Lumbreros

 

Clerk of the District Court
Electronically signed on 03/09/2020 02:10:50 PM

. Documents to be served with the Summons:
PLE: Petition Petition
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 12 of 27

ELECTRONICALLY FILED
2020 Mar 09 AM 11:29
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

| wiipavaye

3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS

CIVIL DEPARTMENT
MARY LEAIRD, )
, )
Plaintiff, )
)

v. ) Case No.
)
CINTAS CORPORATE SERVICES, INC., )
CINTAS CORPORATION NO. 2, AND)
CINTAS CORPORATION NO. 3 )
Defendants. )
)

 

PURSUANT TO CHAPTER 60 OF K.S.A.
PETITION
Plaintiff Mary Leaird, by and through the attorneys of record, Patrick Turner and Richard
W. James of DeVaughn James Injury Lawyers and asserts the following in support of the Petition
against Defendants, Cintas Corporate Services, Inc., Cintas Corporation No. 2, and Cintas
Corporation: No. 3:
1. Plaintiff, Mary Leaird, is a resident of Harvey County, Kansas.
2. Defendant, Cintas Corporate Services, Inc. is a foreign for-profit corporation
organized existing and doing business under and by virtue of the laws of the state
of Ohio. It may be served thorught its registerd agent, Corporation Service

Company, 2900 S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 13 of 27

3. Defendant, Cintas Corporation No. 2 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

4. Defendant, Cintas Corporation No. 3 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614. |

5. On or about April 3, 2018, in Sedgwick County, Kansas, an employee or agent of
Defendants created a hazardous condition at Omni Aerospace Inc., 3130 W.
Pawnee St. Wichita, Kansas 67213. This hazardous condition included a rolled
floor mat outside of a breakroom’s entry and exit way causing a tripping hazard.

6. As a result of the negligence of the Defendants, Plaintiff tripped and fell and
sustained severe personal injuries. Such injuries are believed to be permanent,
continuing and ongoing and will be designated at the time of trial through medical
testimony and expert opinion.

7. At all times relevant herein, Defendants’ employees and/or agents were operating
in the course and scope of their employment with Defendants.

8. Based upon principles of respondent superior and vicarious liability, Defendants
are responsible for the negligent acts of their employees. |

9. As a result of the personal injuries sustained by the Plaintiff as a result of the
negligence of the Defendants, Plaintiff has incurred both economic and non-

economic damages. Specifically, Plaintiff was forced to seek medical attention and
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 14 of 27

it is reasonably calculated that Plaintiff will be forced to seek medical attention in
the future; has been forced to endure pain and suffering and will reasonably have
pain and suffering in the future; has been forced to endure emotional distress and it
is reasonably calculated that Plaintiff will be forced to endure emotional distress in
the future; has been forced to suffer other damages as provided for and under the
laws of the State of Kansas.

WHEREFORE, Plaintiff requests judgment against Defendants for an amount in excess of
SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such
other and any further relief this Court deems fair, just and equitable.

Respectfully submitted, -

DeVaughn James Injury Lawyers

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.

By:/s/ Patrick A. Tummer_
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 15 of 27

         

Ln

7028 3050 0000 4357 964549

Corporation Service Compunr/

Cw Corporation No. 2

ZAOO Sw. Wonremealker Su ibu 204
Topeka, Kons 666 I

 

 

AAMT LU ee tej go leo SAAT aaa fly

 

 

 
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 16 of 27

null / ALL

Transmittal Number: 21342302

Notice of Service of Process Date Processed: 03/27/2020

 

Primary Contact: Jennifer Moore
Cintas Corporation
6800 Cintas Blvd.
Mason, OH 45040

 

Entity: Cintas Corporation No. 3
Entity ID Number 3171938
Entity Served: Cintas Corporation No. 3
Title of Action: Mary Leaird vs. Cintas Corporate Services, Inc.
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Sedgwick County District Court, KS
Case/Reference No: 2020-CV-000538-TP
Jurisdiction Served: Kansas
Date Served on CSC: 03/26/2020
Answer or Appearance Due: 21 Days
Originally Served On: csc
How Served: Certified Mail
Sender Information: Patrick A. Turner
316-977-9999

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 17 of 27

\
- ELECTRONICALLY FILED |
_-__. 2020 Mar 09 AM 11:29
Mary Leaird _ CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
vs - *GASE NUMBER: 2020-CV-000538-TP

Cintas Corporate Services, Inc. et. al. ;

 

SUMMONS

To the above-named Defendant/Respondent:

‘Cintas Corporation No. 3

Corporation Service Company

2900 S.W. Wanamaker Drive Suite 204
Topeka, KS 66614

You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:

Patrick A. Turner
3241 N Toben
Wichita, KS 67226

within 21 days after service of summons on you.

 

Clerk of the District Court
Electronically signed on 03/09/2020 02:10:50 PM

Documents to be served with the Summons:
* PLE: Petition Petition
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 18 of 27

ELECTRONICALLY FILED
2020 Mar 09 AM 11:29
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

B) | DEVAUGHN
i JAMES imvay

3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS

- CIVIL DEPARTMENT

MARY LEAIRD, )
)
Plaintiff, )
)

V. ) Case No.
)
CINTAS CORPORATE SERVICES, INC., )
CINTAS CORPORATION NO.2,AND _)
CINTAS CORPORATION NO. 3 )
Defendants. )
)

 

PURSUANT TO CHAPTER 60 OF K.S.A.
PETITION
Plaintiff, Mary Leaird, by and through the attomeys of record, Patrick Tumer and Richard
W. James of DeVaughn James Injury Lawyers and asserts the following in support of the Petition
against Defendants, Cintas Corporate Services, Inc., Cintas Corporation No. 2, and Cintas
Corporation No. 3: _
1, Plaintiff, Mary Leaird, is a resident of Harvey County, Kansas.
2. Defendant, Cintas Corporate Services, Inc. is a foreign for-profit corporation
organized existing and doing business under and by virtue of the laws of the state
of Ohio. It may be served thorught its registerd agent, Corporation Service

Company, 2900 S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 19 of 27

3. Defendant, Cintas Corporation No. 2 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

4. Defendant; Cintas Corporation No. 3 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614. .

5. On or about April 3, 2018, in Sedgwick County, Kansas, an employee or agent of

| Defendants created a hazardous condition at Omni Aerospace Inc., 3130 W.

Pawnee St. Wichita, Kansas 67213. This hazardous condition included a rolled
floor mat outside of a breakroom’s entry and exit way causing a tripping hazard.

6. As a result of the negligence of the Defendants, Plaintiff tripped and fell and
sustained severe personal injuries. Such injuries are believed to be permanent,
continuing and ongoing and will be designated at the time of trial through medical
testimony and expert opinion.

7. At all times relevant herein, Defendants’ employees and/or agents were operating
in the course and scope of their employment with Defendants.

8... Based upon principles of respondent superior-and vicarious liability, Defendants
are responsible for the negligent acts of their employees.

9. As a result of the personal injuries sustained by the Plaintiff as a result of the
negligence of the Defendants, Plaintiff has incurred both economic and non-

economic damages. Specifically, Plaintiff was forced to seek medical attention and
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 20 of 27

it is reasonably calculated that Plaintiff will be forced to seek medical attention in
the future; has been forced to endure pain and suffering and will reasonably have
pain and suffering in the future; has been forced to endure emotional distress and it
is reasonably calculated that Plaintiff will be forced to endure emotional distress in
the future; has been forced to suffer other damages as provided for and under the
laws of the State of Kansas.

WHEREFORE, Plaintiff requests judgment against Defendants for an amount in excess of
SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such
other and any further relief this Court deems fair, just and equitable. |

Respectfully submitted,

DeVaughn James Injury Lawyers

By:./s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W, James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff

DEMAND FOR JURY TRIAL |
Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 21 of 27

    

    

 

   

armiupe

Wenn

7018 3050 0000 6357 hae

          

 

bor poration Service LomfPouy
(wi Corporest row No. 3

2.900 Woayremeakie Suite 204
Topeka , Konses 666 4

 

 

| oo Unt yt oy
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 22 of 27

CSC

null / ALL
Transmittal Number: 21342247

Notice of Service of Process Date Processed: 03/27/2020

 

Primary Contact: Jennifer Moore

Cintas Corporation
6800 Cintas Blvd.
Mason, OH 45040

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

Cintas Corporate Services, Inc.
Entity ID Number 3171935

Cintas Corporate Services, Inc.
Mary Leaird vs. Cintas Corporate Services, Inc.
Summons/Complaint

Personal Injury

Sedgwick County District Court, KS
2020-CV-000538-TP

Kansas

03/26/2020

21 Days

csc

Certified Mail

Patrick A. Turner
316-977-9999

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 23 of 27

» ELECTRONICALLY FILED
. 2020 Mar 09 AM 11:29
Mary Leaird CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
vs . CASE NUMBER: 2020-CV-000538-TP

Cintas Corporate Services, Inc. et. al.

 

SUMMONS

To the above-named Defendant/Respondent:

Cintas Corporate Services, Inc.
Corporation Service Company

2900 S.W. Wanamaker Drive Suite 204
Topeka, KS 66614

You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:

Patrick A. Turner

3241 N Toben

Wichita, KS 67226
within 21 days after service of summons on you.

Bernadine D. Lambreras

 

Clerk of the District Court
Electronically signed on 03/09/2020 02:10:50 PM

Documents to be served with the Summons:
PLE: Petition Petition
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 24 of 27

ELECTRONICALLY FILED
2020 Mar 09 AM 11:29
CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
CASE NUMBER: 2020-CV-000538-TP

DEVAUGHN
JAMES [2u8%

3241 N. Toben
Wichita; KS 67226
316-977-9999 [t]
316-425-0414 [f]

 

IN THE EIGHTEENTH JUDICIAL DISTRICT
DISTRICT COURT, SEDGWICK COUNTY, KANSAS

CIVIL DEPARTMENT

MARY LEAIRD, ;
)
Plaintiff, )
)

v. ) Case No.
)
CINTAS CORPORATE SERVICES, INC., )
CINTAS CORPORATION NO. 2, AND )
CINTAS CORPORATION NO. 3 )
Defendants. )
)

 

PURSUANT TO CHAPTER 60 OF K.S.A.
PETITION
Plaintiff, Mary Leaird, by and through the attorneys of record, Patrick Turner and Richard
W. James of DeVaughn James Injury Lawyers and asserts the following in support of the Petition
against Defendants, Cintas Corporate Services, Inc., Cintas Corporation No. 2, and Cintas
Corporation No. 3:
1. Plaintiff, Mary Leaird, is a resident of Harvey County, Kansas.
2. Defendant, Cintas Corporate Services, Inc. is a foreign for-profit corporation
organized existing and doing business under and by virtue of the laws of the state
of Ohio. It may be served thorught its registerd agent, Corporation Service

- Company, 2900 S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 25 of 27

3. Defendant, Cintas Corporation No. 2 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614.

4. -. Defendant, Cintas Corporation No. 3 is a foreign for-profit corporation organized
existing and doing business under and by virtue of the laws of the state of Nevada.
It may be served thorught its registerd agent, Corporation Service Company, 2900
S.W. Wanamaker Drive Suite 204, Topeka, Kansas 66614. |

5. On or about April 3, 2018, in Sedgwick County, Kansas, an employee or agent of
Defendants created a hazardous condition at Omni Aerospace Inc., 3130 W.
Pawnee St. Wichita, Kansas 67213. This hazardous condition included a rolled
floor mat outside of a breakroom’s entry and exit way causing a tripping hazard.

6. As a result of the negligence of the Defendants, Plaintiff tripped and fell and
sustained severe personal injuries. Such injuries are believed to be permanent,
continuing and ongoing and will be designated at the time of trial through medical
testimony and expert opinion.

7. At all times relevant herein, Defendants’ employees and/or agents were operating

" in the course and scope of their employment with Defendants.

8. Based upon principles of respondent superior and vicarious liability, Defendants
are responsible for the negligent acts of their employees.

9. As a result of the personal injuries sustained by the Plaintiff as a result of the
negligence of the Defendants, Plaintiff has incurred both economic and non-

economic damages. Specifically, Plaintiff was forced to seek medical attention and
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 26 of 27

it is reasonably calculated that Plaintiff will be forced to seek medical attention in
the future; has been forced to endure pain and suffering and will reasonably have
pain and suffering in the future; has been forced to endure emotional distress and it
is reasonably calculated that Plaintiff will be forced to endure emotional distress in
‘the future; has been forced to suffer other damages as provided for and under the
laws of the State of Kansas. -

WHEREFORE, Plaintiff requests judgment against Defendants for an amount in excess of
SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such
other and any further relief this Court deems fair, just and equitable.

Respectfully submitted,

DeVaughn James Injury Lawyers

By:_/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
.Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.

By:/s/ Patrick A. Turner
Patrick A. Turner, #23437
Richard W. James, #19822
pturner@devaughnjames.com
rjames@devaughnjames,com
Attorneys for Plaintiff
Case 6:20-cv-01105-JWB-ADM Document 1-1 Filed 04/20/20 Page 27 of 27

      

 

wm

7018 3090 o000 £357 4705

 

Corpocot (on Sevier Comepon y

Cankor< Corpo vere S eyvices, Inc.
2490 Sv Wonwmatker Suie 24

TJopaka, konsans 66614
